DETAILED ACTION
In response to remarks filed on 30 June 2022
Status of Claims
Claims 1-5, 8-15 and 18-22 are pending;
Claims 1 and 11 are currently amended;
Claims 2-5, 8-10, 12-15 and 18-20 were previously presented;
Claims 6, 7, 16 and 17 are cancelled;
Claims 21 and 22 are new;
Claims 1-5, 8-15 and 18-22 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 30 June 2022 have been fully considered. In the 112 rejection, examiner expected applicant to further define the modes instead of deleting the limitations. By deleting the limitations, the claims became broader and therefore rejectable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (U.S. Patent Application Publication No. 2011/0282519) in view of Couture (U.S. Patent Application Publication No. 2012/0073886); Ohm et al (U.S. Patent Application Publication No. 2014/0142753) and Kuroda (U.S. Patent Application Publication No. 2018/0059667).
As to Claim 1, Carlsson discloses a demolition robot control device (#11) comprising processing circuitry configured to receive control data indicative of a selected transportation mode of a plurality of transportation modes.
However, Carlsson is silent about the plurality of transportation modes including an inclined surface mode. Couture discloses a robot (#10) with a plurality of transportation modes that includes an inclined surface mode (The robot ascends and descends an inclined surface). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include incline surface mode as part of the plurality of transportation modes with the motivation of increasing the utility of the robot.
Furthermore, Carlsson as modified (See above paragraph) is silent about the circuitry causes an adjustment of a demolition robot configuration based on the control data. Ohm discloses a robot (CG) with a controller circuitry configured to adjust the robot based on control data (Figures 17-19 and Claim 1). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the circuitry cause an adjustment of a demolition robot configuration based on the control data. The motivation would have been to automatize the entire process. 
Lastly, Carlsson as modified (See above paragraph) is silent about wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to compare a projected path to dimensions associated with the inclined surface, wherein the processing circuitry is further configured to cause a further adjustment of the demolition robot configuration based on the comparison of the projected path and the dimensions associated with the inclined surface; wherein the further adjustment of the demolition robot restricts movement of a rotating tower of the demolition robot to limit potential points of contact along the projected path based on the dimensions associated with the inclined surface. Kuroda discloses wherein the selected transportation mode is the inclined surface mode, wherein processing circuitry is configured to compare a projected path to dimensions associated with the inclined surface (Paragraph 0065), wherein the processing circuitry is further configured to cause a further adjustment of the demolition robot configuration based on the comparison of the projected path and the dimensions associated with the inclined surface (Paragraph 0065); wherein the further adjustment of the demolition robot restricts movement of a rotating tower of the demolition robot to limit potential points of contact along the projected path based on the dimensions associated with the inclined surface (Paragraph 0026, Paragraph 0074). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the processing circuitry further configured to compare a projected path to dimensions associated with the inclined surface, wherein the processing circuitry is further configured to cause a further adjustment of the demolition robot configuration based on the comparison of the projected path and the dimensions associated with the inclined surface; wherein the further adjustment of the demolition robot restricts movement of a rotating tower of the demolition robot to limit potential points of contact along the projected path based on the dimensions associated with the inclined surface.. The motivation would have been to monitor the conditions of the field. 
As to Claim 2, Carlsson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode and the control data includes a direction of inclination of an inclined surface, and wherein adjusting the demolition robot configuration is further based on the direction of inclination (Couture: Paragraph 0099).
As to Claim 3, Carlsson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode, and wherein adjusting the demolition robot configuration comprises positioning of a counter weight (Couture: #80, #600).
As to Claim 8, Carlsson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry (Carlsson: #11) is further configured to receive an indication of an attachment of a pull cable.
As to Claim 11, Carlsson discloses demolition robot control system comprising:
A demolition robot (#10); and
A demolition robot control device (#11) comprising processing circuitry configured to receive control data indicative of a selected transportation mode of a plurality of transportation modes.
However, Carlsson is silent about the plurality of transportation modes including an inclined surface mode. Couture discloses a robot (#10) with a plurality of transportation modes that includes an inclined surface mode (The robot ascends and descends an inclined surface). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include incline surface mode as part of the plurality of transportation modes with the motivation of increasing the utility of the robot.
Furthermore, Carlsson as modified (See above paragraph) is silent about the circuitry causes an adjustment of a demolition robot configuration based on the control data. Ohm discloses a robot (CG) with a controller circuitry configured to adjust the robot based on control data (Figures 17-19 and Claim 1). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the circuitry cause an adjustment of a demolition robot configuration based on the control data. The motivation would have been to automatize the entire process. 
Lastly, Carlsson as modified (See above paragraph) is silent about wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to compare a projected path to dimensions associated with the inclined surface, wherein the processing circuitry is further configured to cause a further adjustment of the demolition robot configuration based on the comparison of the projected path and the dimensions associated with the inclined surface; wherein the further adjustment of the demolition robot configuration configures the demolition robot for traversing the inclined surface on the projected path. Kuroda discloses wherein the selected transportation mode is the inclined surface mode, wherein processing circuitry is configured to compare a projected path to dimensions associated with the inclined surface (Paragraph 0065), wherein the processing circuitry is further configured to cause a further adjustment of the demolition robot configuration based on the comparison of the projected path and the dimensions associated with the inclined surface (Paragraph 0065); wherein the further adjustment of the demolition robot restricts movement of a rotating tower of the demolition robot to limit potential points of contact along the projected path based on the dimensions associated with the inclined surface (Paragraph 0026, Paragraph 0074). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the processing circuitry further configured to compare a projected path to dimensions associated with the inclined surface, wherein the processing circuitry is further configured to cause a further adjustment of the demolition robot configuration based on the comparison of the projected path and the dimensions associated with the inclined surface; wherein the further adjustment of the demolition robot restricts movement of a rotating tower of the demolition robot to limit potential points of contact along the projected path based on the dimensions associated with the inclined surface. The motivation would have been to monitor the conditions of the field. 
As to Claim 12, Carlsson as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode and the control data includes a direction of inclination of an inclined surface, and wherein adjusting the demolition robot configuration is further based on the direction of inclination (Couture: Paragraph 0099).
As to Claim 13, Carlsson as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode, and wherein adjusting the demolition robot configuration comprises positioning of a counter weight (Couture: #80, #600).
As to Claim 18, Carlsson as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry (Carlsson: #11) is further configured to receive an indication of an attachment of a pull cable.
Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (U.S. Patent Application Publication No. 2011/0282519) in view of Couture (U.S. Patent Application Publication No. 2012/0073886); Ohm et al (U.S. Patent Application Publication No. 2014/0142753) and Kuroda (U.S. Patent Application Publication No. 2018/0059667); and further in view of Wei et al (U.S. Patent Application Publication No. 2016/0170411).
As to Claim 4, Carlsson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Carlsson as modified is silent about wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive sensor data or a site map associated with the inclined surface; and determine an inclination angle of the inclined surface, wherein adjusting the demolition robot configuration is further based on the inclination angle. Wei discloses wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive sensor data or a site map associated with the inclined surface; and determine an inclination angle of the inclined surface, wherein adjusting the demolition robot configuration is further based on the inclination angle (Paragraph 0032). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide configure the processing circuitry to receive sensor data or a site map associated with the inclined surface; and determine an inclination angle of the inclined surface, wherein adjusting the demolition robot configuration is further based on the inclination angle. The motivation would have been to adjust the system to field conditions. 
As to Claim 5, Carlsson as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Carlsson as modified also teaches wherein the processing circuitry is further configured to compare the inclination angle to a predetermined incline threshold (Wei: Paragraphs 0030 and 0031).
As to Claim 14, Carlsson as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Carlsson as modified is silent about wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive sensor data or a site map associated with the inclined surface; and determine an inclination angle of the inclined surface, wherein adjusting the demolition robot configuration is further based on the inclination angle. Wei discloses wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive sensor data or a site map associated with the inclined surface; and determine an inclination angle of the inclined surface, wherein adjusting the demolition robot configuration is further based on the inclination angle (Paragraph 0032). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide configure the processing circuitry to receive sensor data or a site map associated with the inclined surface; and determine an inclination angle of the inclined surface, wherein adjusting the demolition robot configuration is further based on the inclination angle. The motivation would have been to adjust the system to field conditions. 
As to Claim 15, Carlsson as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Carlsson as modified also teaches wherein the processing circuitry is further configured to compare the inclination angle to a predetermined incline threshold (Wei: Paragraphs 0030 and 0031).
Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (U.S. Patent Application Publication No. 2011/0282519) in view of Couture (U.S. Patent Application Publication No. 2012/0073886); Ohm et al (U.S. Patent Application Publication No. 2014/0142753) and Kuroda (U.S. Patent Application Publication No. 2018/0059667); and further in view of Tian et al (U.S. Patent Application Publication No. 2016/0059416).
As to Claim 9, Carlsson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Carlsson is silent about wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive an indication of an operator location; and compare the operation location to a safety threshold. Tian discloses wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive an indication of an operator location; and compare the operation location to a safety threshold (Abstract). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to configure the circuitry to receive an indication of an operator location; and compare the operation location to a safety threshold. The motivation would have been to avoid accidents. 
As to Claim 10, Carlsson as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to enable propagation of the inclined surface based on satisfying one or more safety interlocks (Tian: Abstract).
As to Claim 19, Carlsson as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Carlsson is silent about wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive an indication of an operator location; and compare the operation location to a safety threshold. Tian discloses wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive an indication of an operator location; and compare the operation location to a safety threshold (Abstract). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to configure the circuitry to receive an indication of an operator location; and compare the operation location to a safety threshold. The motivation would have been to avoid accidents. 
As to Claim 20, Carlsson as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to enable propagation of the inclined surface based on satisfying one or more safety interlocks (Tian: Abstract).
Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (U.S. Patent Application Publication No. 2011/0282519) in view of Wei et al (U.S. Patent Application Publication No. 2016/0170411) and Kuroda (U.S. Patent Application Publication No. 2018/0059667).
As to Claim 21, Carlsson discloses a demolition robot (#10) comprising processing circuitry (#11).
However, Carlsson is silent about wherein the processing circuitry is further configured to detect an inclined surface via one or more sensors, and select an inclined surface mode from a plurality of transportation modes in response to detection of the inclined surface; and cause an adjustment of a demolition robot configuration in response to detection of the inclined surface. Wei discloses detecting an inclined surface via one or more sensors, and select an inclined surface mode from a plurality of transportation modes in response to detection of the inclined surface; and cause an adjustment of a demolition robot configuration in response to detection of the inclined surface (Paragraphs 0023 to 0033). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the processing circuitry configured to detect an inclined surface via one or more sensors, and select an inclined surface mode from a plurality of transportation modes in response to detection of the inclined surface; and cause an adjustment of a demolition robot configuration in response to detection of the inclined surface. The motivation would have been to monitor the conditions of the field and adjust operations depending on them.
Furthermore, Carlsson as modified (See above paragraph) is silent about wherein the processing circuitry is further configured to compare a projected path to dimensions associated with the inclined surface, and cause a further adjustment of the demolition robot configuration based on the comparison of the projected path and the dimensions associated with the inclined surface, and wherein the further adjustment of the demolition robot restricts movement of a control arm of the demolition robot to limit potential points of contact along the projected path based on the dimensions associated with the inclined surface. Kuroda discloses processing circuitry configured to compare a projected path to dimensions associated with the inclined surface (Paragraph 0065), and cause a further adjustment of the demolition robot configuration based on the comparison of the projected path and the dimensions associated with the inclined surface (Paragraph 0065), and wherein the further adjustment of the demolition robot restricts movement of a control arm of the demolition robot to limit potential points of contact along the projected path based on the dimensions associated with the inclined surface (Paragraph 0026, Paragraph 0074). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the processing circuitry configured to compare a projected path to dimensions associated with the inclined surface, and cause a further adjustment of the demolition robot configuration based on the comparison of the projected path and the dimensions associated with the inclined surface, and wherein the further adjustment of the demolition robot restricts movement of a control arm of the demolition robot to limit potential points of contact along the projected path based on the dimensions associated with the inclined surface.  The motivation would have been to monitor the conditions of the field. 
As to Claim 22, Carlsson as modified teaches the invention of Claim 21 (Refer to Claim 21 discussion). Carlsson as modified also teaches wherein the further adjustment of the demolition robot further restricts movement of a rotating tower of the demolition robot to limit potential points of contact along the projected path based on the dimensions associated with the inclined surface (Kuroda: Paragraph 0026, Paragraph 0074).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678